Citation Nr: 0407577	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  00-20 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a back (spine) disorder.

2.  Entitlement to a rating in excess of 10 percent disabling 
for fracture of the right mandible, with parasthesia.

3.  Entitlement to a compensable rating for fracture of the 
right maxilla.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Eckart


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 1999 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in New 
Orleans, Louisiana that denied the enumerated claims.  The 
veteran is found to have perfected an appeal of the denial of 
entitlement to compensable ratings for fractures of the right 
mandible and maxilla in a written statement sent to the RO in 
October 1999, which is accepted as a valid form 9.  The RO in 
a December 1999 rating action increased the rating for the 
fracture of the right mandible, with parasthesia to 10 
percent and confirmed and continued to assign a 
noncompensable rating for fracture of the right maxilla.  The 
veteran has not withdrawn his appeal of these issues and they 
remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The veteran testified in October 2003 before the undersigned 
Veterans Law Judge at a hearing held at the Central Office in 
Washington DC.  

An appeal of the RO's denial of entitlement to service 
connection for post traumatic stress disorder (PTSD) is 
rendered moot by the RO's grant of service connection for 
this disorder in November 2002.  

This appeal is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part. 


REMAND

Since the most recent supplemental statement of the case 
addressing the veteran's low back claim was issued in 
December 2002, there has been additional evidence submitted.  
This includes VA medical records from 2001 to 2003 as well as 
an address and medical release for a private medical doctor, 
Dr. Theresa Adderly, who the veteran alleged treated him for 
back problems.  At the October 2003 hearing, the veteran 
testified about this physician as well as other doctors who 
he indicated treated him for back problems.  During this 
hearing the veteran's representative stated that a remand was 
desired and insisted that the vet would not be signing a 
waiver of original jurisdiction review for the additional 
evidence received.  

Regarding the issues of entitlement to an increased rating 
for fractures of the right mandible and maxilla, the Board 
notes that additional evidence has also been submitted since 
the December 1999 supplemental statement of the case.  
Moreover, the veteran in his October 1999 substantive appeal 
stated that he did report to a dental examination held by a 
Dr. Cochran.  There is of record an examination report by a 
Greg Cothum, D.D.S. from February 1999, but clarification is 
needed as to whether this is the examination the veteran was 
talking about or whether an additional dental examination by 
a "Dr. Cochran" exists.  Furthermore in a February 2000 
statement, the veteran has alleged that his service connected 
conditions, to include fractures of the right mandible and 
maxilla, have worsened since the last time they were 
examined.

During the course of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  VCAA 
significantly expanded the VA's duty to notify and duty to 
assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  First, VA has a duty to provide notice of 
any information necessary to complete the claim, if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2) 
(2002).  Second, VA must notify the claimant of information 
and lay or medical evidence needed to substantiate the claim, 
what portion of that information and evidence is his 
responsibility and what is VA's responsibility, and of VA's 
inability to obtain certain evidence.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Board finds that VA's duty to 
assist the veteran in the development of facts pertinent to 
his claim and to ensure full compliance with due process 
requirements requires a remand in this matter.  Although the 
veteran was advised of VA's duty to assist in his reopened 
claim via a May 2001 letter and about the VCAA in a December 
2002 supplemental statement of the case that addressed his 
lumbar spine claim, he has yet to be given a duty to assist 
letter in compliance with Quartuccio regarding the increased 
rating issues currently on appeal.  Furthermore the veteran 
is noted to have alleged receiving Supplemental Security 
benefits in an April 1995 claim, in part for his back 
disorder.  It does not appear that the RO obtained records 
from the Social Security Administration.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to all his claims on appeal.  He must 
also be informed of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of his notification must be incorporated 
into the claims file.

2.  The AMC should contact the Social 
Security Administration to obtain copies 
of any disability determination it has 
made for the appellant and copies of the 
medical records upon which any such 
decision was based.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.

3.  The AMC should request the veteran to 
provide all private reports and name VA 
medical providers showing treatment for 
his back and jaw (mandible and maxilla) 
disorders, including records said to have 
been from Dr. Theresa Adderly, and any 
pertinent medical treatment records 
subsequent to his VA treatment in March 
2003.  The AMC should also clarify 
whether the veteran ever had a VA 
examination by a Dr. Cochran in February 
1999 and if so, it should obtain a copy 
of such examination.  If, after making 
reasonable efforts to obtain named 
records the AMC is unable to secure same, 
the AMC must notify the veteran and (a) 
identify the specific records the AMC is 
unable to obtain; (b) briefly explain the 
efforts that the AMC made to obtain those 
records; and (c) describe any further 
action to be taken by the AMC with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.

4.  The AMC should schedule the veteran 
for a VA examination by the appropriate 
specialist(s)  to evaluate the current 
severity of his service-connected maxilla 
and mandible disabilities.  All necessary 
findings, including the exact range of 
motion, should be recorded.  The examiner 
is requested to evaluate the degree of 
functional loss experienced by the 
veteran.  Any malunion or nonunion should 
be specified and all difficulties 
experienced should be equated to the 
disability affected by range of motion 
loss.  It should be indicated whether 
there is any displacement of the maxilla 
or mandible; if any, this should be 
described as slight, moderate, or severe.  
Neurological findings should be noted, to 
include whether there is neurological 
pathology that is the equivalent of 
moderate or severe incomplete paralysis 
or complete paralysis.  It should also be 
addressed as to whether the maxilla or 
mandible disabilities result in facial 
disfigurement and if so, the nature of 
such disfigurement.  All indicated tests 
should be conducted. The claims file as 
well as a copy of this remand must be 
provided to the examiner(s) for review 
prior to the examination.  The examiner 
should note all functional impairment 
caused by each of the disabilities. A 
complete rationale should be given for 
all conclusions.

5.  After completion of numbers 1, 2 and 
3 above, the AMC should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and etiology of 
his lumbar spine disability.  The claims 
folder must be made available to the 
examiner prior to the examination, and 
the examiner should acknowledge such 
review in the examination report. 
All indicated studies should be 
performed, and all manifestations of 
current disability should be described in 
detail.  Specifically, the examiner 
should provide an opinion as to whether 
it is as least as likely as not that the 
veteran has any lumbar disorder that was 
caused or aggravated beyond natural 
progression by any event in service.  The 
opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

6.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and the 
consequences for failure to report for a 
VA examination without good cause.  38 
C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




